              Case 5:18-cv-00595-F Document 23 Filed 02/14/19 Page 1 of 1


              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

 ALAN J. SHEETS,                              )
                                              )
                       Plaintiff,             )
                                              )
 -vs-                                         )     Case No. CIV-18-595-F
                                              )
 WAL-MART ASSOCIATES, INC.,                   )
 WAL-MART STORES, INC., and                   )
 WAL-MART STORES EAST, L.P.,                  )
                                              )
                       Defendants.            )

                       ADMINISTRATIVE CLOSING ORDER

         As the parties have reached a settlement and compromise of this matter, it is
ordered that the Clerk administratively terminate this action in her records without
prejudice to the rights of the parties to file any stipulation or dismissal, or to seek
any order required to obtain a final determination of these proceedings based on the
settlement.
         If the parties have not filed any such document within 30 days of this date for
the purpose of dismissal pursuant to the settlement and compromise, this action shall,
at that time, be deemed dismissed with prejudice.        The court retains jurisdiction
over the parties and the subject matter for the purpose of enforcement of any
settlement agreement by summary process if necessary and appropriate.
         Entered this 14th day of February, 2019.




18-0595p002.docx
